SIMONETT, Justice
(dissenting).
This appeal concerns the Silesky limitations on parental tort immunity. It applies only to tort actions by children against their parents occurring after September 27, 1968, the effective date of Silesky v. Kelman, 281 Minn. 431, 161 N.W.2d 631 (1968), and before July 3, 1980, the effective date of Anderson v. Stream, 295 N.W.2d 595 (Minn.1980). It seems to me that Silesky has not abrogated immunity in this case and, therefore, I respectfully dissent.
Silesky decided that a child could sue his mother or father except “(1) (wjhere the alleged negligent act involves an exercise of reasonable parental authority over the child; and (2) where the alleged negligent act involves an exercise of ordinary parental discretion with respect to the provision of food, clothing, housing, medical and dental services, and other care * * 281 Minn, at 442, 161 N.W.2d at 638. Silesky opened up the whole area of automobile accidents to family litigation. The question is how much more litigation does it allow?
This appeal concerns the first exception involving “reasonable parental authority.” Does it apply to matters of discipline only, whatever that phrase means? Or does it also apply to parental supervision? In Romanik v. Toro Co., 277 N.W.2d 515 (Minn.1979), we avoided answering this question, holding that, in any event, entrusting “a potentially dangerous piece of machinery” to a child (specifically, a snowthrower) involved neither parental discipline nor supervision.
It seems to me the term parental authority includes both discipline and supervision. This is why the Silesky court, in adopting the parental authority exception, instead of attempting to distinguish between discipline and supervision, added the modifier “reasonable.” Reasonable parental authority, in this context, does not refer to the measure of care exercised by the parent (see Anderson v. Stream, 295 N.W.2d 595, 598 (Minn.1980)), but to how far parental authority for discipline, instruction, and supervision extends before the child can sue the parent. The ambit of this protected area must be “reasonable.” This is a policy question, keeping in mind that Silesky intended to preserve parental immunity in those areas most deeply affecting the parent-child relationship. In determining the ambit of protected parental activity, the court must consider such factors as the age of the child and the kind of activity involved and where it takes place.
The test is admittedly imprecise. A mother’s failure to instruct a child adequately about running in the street does not come within protected parental authority. Thoreson v. Milwaukee and Suburban Transport Co., 56 Wis.2d 231, 201 N.W.2d 745 (1972). Neither does a father’s decision to allow a son to drive an unlicensed motorbike on the highway. Horn v. Horn, 630 S.W.2d 70 (Ky.1982). On the other hand, this court has held that a mother was immune where her 8V2-month-old child was burned when playing with an extension cord in the home while the mother was preoccupied for a few minutes elsewhere. Cherry v. Cherry, 295 Minn. 93, 203 N.W.2d 352 (1972). True, in Cherry, we said immunity came under the second exception for parental discretion with respect to “housing and other care,” but immunity could just as well (and perhaps more accurately) have been based on the first Silesky exception as involving negligent supervision of a child playing in a typically furnished home.
Here we have a high-school-age boy, performing a common household chore with simple tools around the house. Whether the father should have allowed the boy to *445use the old metal maul that had been around the house for years under these circumstances comes within the ambit of reasonable parental authority. I would not allow the son to sue his father.